Case 1:20-cv-03107-KLM Document 13-2 Filed 11/19/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-03107

 JENNIFER ANN SMITH, a citizen and taxpayer of
 the State of Colorado, LIGGETT GROUP LLC,
 VECTOR TOBACCO INC., and XCALII3ER
 INTERNATIONAL LTD., LLC,

 Plaintiffs,

 v.

 STATE OF COLORADO, by and through JARED S.
 POLLS, in his official capacity as Governor of
 Colorado, and PHILIP J. WEISER, in his official
 capacity as Attorney General of Colorado,

 Defendants.


                           DECLARATION OF DERRICK TAYLOR


 I, Derrick Taylor, declare as follows:

           1.    I am the CEO of Xcaliber International Ltd., LLC ("Xcaliber"), a plaintiff in this

action.

           2.    I have been employed by Xcaliber since 2010, and I have held my current

 position since 2018. 1 am familiar with Xcaliber's organization and business operations.

           3.    I submit this declaration in support of Plaintiffs' Motion for Preliminary

 Injunction of Section 10 of HB20-1427 ("Section 10").

      I.   Xcaliber's Market Share

           4.    Xcaliber is a company based in Pryor, Oklahoma, that manufactures and sells

cigarettes in the United States as a discount cigarette manufacturer in the "deep" discount

market.

                                                   1
Case 1:20-cv-03107-KLM Document 13-2 Filed 11/19/20 USDC Colorado Page 2 of 4




         5.      Xcaliber competes in the Colorado market on the basis of price.

         6.     Because Xcaliber sells its products at a deep discount, it maintains a very thin

 profit margin per pack of cigarettes sold.

         7.     In Colorado, Xcaliber primarily sells two discount cigarette brands: Edgefield and

 Echo, though in-state distributors and retailers. Over the last year, the Edgefield brand accounted

 for more than 91% of Xcaliber's sales in Colorado.

         8.     Xcaliber sells cartons of cigarettes, each containing ten (10) packs of cigarettes, to

 distributors, who then sell those cartons to retailers in the state of Colorado and around the

 United States. The cartons are sold at a nationally-set Manufacturer's Listing Price ("MLP").

 The MLP for a carton of Echo brand cigarettes is $30.20, and the MLP for a carton of Edgefield

 brand cigarettes is $20.75.

        9.       Xcaliber generates several million dollars of annual revenue from the sale of its

 cigarettes in Colorado through distributors and retailers in Colorado.

        10.     In Colorado, Edgefield brand cigarettes are currently sold at an average retail price

 of $3.80 per pack and Echo brand cigarettes are currently sold at an average retail price of $5.40

 per pack.

  II.   Section 10 Will Impede Xcaliber's Ability To Compete in Colorado and Could Drive
        Xcaliber Out Of The Colorado Market

        11.     As soon as Section 10 is implemented, the drastic price increases required by

 Section 10 for Xcaliber products will cause Xcaliber to start to lose customers and good will and

 will impede Xcaliber's ability to compete and sell product in Colorado.

        12.     Xcaliber's Edgefield cigarettes currently sell for approximately $3.80 per pack.

 With the new $1.10 in excise tax imposed by Bill, a pack of Edgfield cigarettes would increase

 to approximately $5.10 per pack beginning in January 1, 2021. However, because of the


                                                  2
Case 1:20-cv-03107-KLM Document 13-2 Filed 11/19/20 USDC Colorado Page 3 of 4




 minimum price requirement, once Section 10 takes effect, Edgefield cigarettes will increase in

 cost to $7.00 per pack, an additional cost increase of $1.90 per pack. As soon as Section 10 is

 implemented, Edgefield and Echo brand smokers will no longer be incentivized to purchase

 Edgefield or Echo brand cigarettes because Xcaliber's deep discount price will be eliminated.

         13.       The elimination of Xcaliber's ability to sell at lower prices will cause it to lose

 market share and sales in Colorado. As a result of the implementation of Section 10, Xcaliber

 anticipates it could lose a significant portion of their $2.6 million in annual sales in Colorado,

 and could ultimately be driven out of the Colorado market.

         14.       Xcaliber sets its prices nationally, through a MLP, and cannot change its prices to

 account for the laws in only a single state. If Xcaliber attempted to set a higher wholesale price

 for cigarettes directed for sale in Colorado, Colorado retailers could by-pass the higher state-

 specific price and purchase Xcaliber cigarettes from distributors who sell them at the MLP

 national price.

        15.        If Xcaliber were to raise its MLP nationally, it would lose market share

 everywhere, as it will in Colorado. The national loss of revenue and market share would be

 catastrophic for Xcaliber and severely harm its ability to remain in business.

        16.        Even if Section 10 ultimately is ruled unconstitutional, Xcaliber will be unable to

 regain its market share and will be irreparably harmed if Section 10 is allowed to take effect on

 January 1, 2021, before this case is resolved.




                                                      3
Case 1:20-cv-03107-KLM Document 13-2 Filed 11/19/20 USDC Colorado Page 4 of 4




       I declare under penalty of perjury that the above is true and correct, and that I executed

 this declaration this "day of November 2020.



                                                       ck Taylor




                                                4
